 PLANT CITY WELDING AND TANK COMPANY131All laboratory technicians, storeroom employees and plant clericalemployees at the Employer's Calvert City, Kentucky, plant, includinglaboratory technicians, junior laboratory technicians, the materialcontrol clerk, material handling clerks, shop clerks, process clerks,the toolroom clerk, and the shipping room clerk, but excluding thestorekeeper, the engineering- clerk, professional employees, all otheremployees, guards, and supervisors as defined in the Act.If a majority of the employees in the voting group vote for -Teamsters, they will have indicated their desire to constitute a separateappropriate unit, and the Regional Director is instructed to issue acertification of representatives for Teamsters for such unit, which theBoard under the circumstances finds appropriate for the purposes ofcollective bargaining.If a majority of the employees in the votinggroup vote for IAM, they will be taken to have expressed their desireto become part of the IAM's present unit, and IAM may bargain forthem as part of such unit. _ If a majority of the employees in thegroup, vote for neither, they will be deemed to have expressed theirdesire to remain unrepresented.[Text of Direction of Election omitted from publication.]Plant City Welding andTank CompanyandInternational Broth-erhood of Boilermakers,Iron Ship'Builders,Blacksmiths,Forgersand Helpers,AFL-CIO,Petitioner.Case No. 12-RC-30.October 24,1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election,' dated June 21,1957, an election by secret ballot was conducted on July 19, 1957, underthe direction and supervision of the Regional Director for the TwelfthRegion, among the employees in the unit found appropriate in theabove-mentioned Decision.Thereafter, a tally of ballots was fur-nished the parties, showing that out of 81 voters casting valid ballots,46 voted for the Petitioner, 34 voted against the Petitioner,and 1 casta challenged ballot.'On July 24, the Employer filed objections to theconduct of the election and to conduct affecting the election.In accordance with the Board's Rules and Regulations,the RegionalDirector conducted an investigation of the Employer's objections andon August 22, 1957,issuedand dulyserved upon the parties his reporton objections, in which herecommendedthat-the objections be over-1118 NLRB 280z The challengedballot was insufficient to affect the results of the election.119 NLRB No. 2. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDruled as having no merit and that the Petitioner be certified as thecollective-bargaining representative of the employees in the appro-priate unit.Thereafter the Employer filed timely exceptions to thereport on objections.Upon the entire record in this case, the Board finds:Objection 1:The Employer's first objection pertains to the allegedsupervisory status of Smallwood, one of the Petitioner'sobservers atthe election.The Regional Director found that Smallwoodwas not asupervisor within the meaning of the Act and that in any event theEmployer was estopped by its own conduct from objecting to the useof Smallwood as an observer. In its exceptions, the Employer takesissue with both findings.We find it unnecessary to decideeither issue,for assuming without deciding that Smallwood was a supervisor andthat the Employer is not estopped from raising this objection, we findno grounds for setting aside the election in Smallwood's use as anobserver by the Petitioner.While it is true that the Board has oftenstated that it will not permit supervisorsto act as electionobserversfor employers,' this prohibition is based on the likelihood that theirpresenceat the polls may undulyinfluenceemployeesto cast -a no-union vote.5 In this case there is only one union involved, a majorityof the ballots were cast for that union, and Smallwood's presence asan observer could not havebeenconstruedas endorsement of the unionby the Employer in view of the Employer's clear statements of posi-tion prior to the election.Under thesecircumstances,there is noreason for setting asidethe election.'Accordingly,the Employer'sfirst objection is overruled.Objections 2 and 3:These objections pertain to the presence of twounion representatives outside the polls during the voting and theirconversations with employees who were leaving the polls.The Re-,ional Director found that there were no specific ground rules pro-mulgated as to where the parties were to stay during the election, thatduring the latter part of the voting period the Petitioner's Interna-tional representative and International vice president stood on a publichighway outside the plant gate, approximately 88 feet from the en-trance of the polling place where they could have observed and couldhave been observed by employees going to vote, and that they engagedin a noncoercive conversation with 1 employee leaving the plant afterhe voted. In its exceptions, the Employer contends that immediatelybefore the election at a conference which the union representatives'Pursuant to theprovisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegateditspowers in connection with this proceeding to a three-memberpanel [MembersRodgers, Bean,and Jenkins].4 See. e.g.,Worth Food Market Stores, Inc.,103 NLRB259;The AnnArbor Press,88 NLRB 391 ;Burrows &Sanborn, Inc.,84 NLRB 304.5 Owens-Park Lumber Co.,107 NLRB 131.6 SeeOwens-Park LumberCo., supra. PLANT CITY WELDING AND TANK COMPANY133failed to attend,the Employer's representatives were instructed tostay away from the polling area in a position where they could notobserve-or be observed by employees who were voting,that these groundrules were not observed by the Petitioner,and that employees waitingto vote could see that as they left the plant they would have to pass-within a few feet of the Petitioner's representatives who were talkingto other employees leaving the plant. For these reasons the Employercontends that this conduct had a natural tendency to interfere with theelection.We find no merit in the Employer's contentions.As theBoard has recently held, in the absence of any evidence of coercivestatements by union representatives and in the absence of any evi-dence of willful violation of instructions of the Board agent, neitherthe mere presence of union representatives outside the polls wherethey could see and be seen by employees waiting to vote nor conver-sations between such union representatives and employeesbeforevot-ing warrant the setting aside of an election.' It followsa fortiorithat the mere presence of union representatives outside the polls andtheir conversation with employeesaftervoting do not affect the valid-ity of an election.Objection 4:The Employer alleges that the Petitioner interferedwith the election by visiting at their homes and interviewing a largenumber of employees and by distributing literature immediately be-fore the election.The Regional Director found that a union repre-sentative called at the home of at least one employee but that it didnot appear that any systematic interviewing took place at employeehomes or that any statements constituting threats or interference weremade during the interviews.He therefore concluded that the inter-views did not affect the free choice of the employees.As for thePetitioner's campaign literature, he concluded that it did not containany threats, forgeries, or other elements of intimidation, and did notexceed permissible bounds.In its exceptions the Employer contends that under the Board de-cisions inPeoria Plastic Company,117 NLRB 545, andMrs. Baird'sBakery,114 NLRB 444, the technique of visiting and interviewingemployees at their homes employed by the Petitioner in this case isgrounds for setting aside the election.We do not agree. Apart fromthe fact that there is no evidence of systematic interviewing in thiscase, there is a substantial difference between the employment of thetechnique of individual interviews by employers on the one handand byunions onthe other.Unlike employers,unions often do nothave the opportunity to address employees in assembled or informalgroups, and never have the position of control over tenure of employ-ment and working conditions which imparts the coercive effect toThe Rackle Company of Texas,117 NLRB 462. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystematic individual interviews conducted by employers.8Thus, notonly do unions have more need to seek out individual employees to,present their views, but, more important, lack the relationship withthe employees to interfere with their choice of representatives thereby.e'As for the Petitioner's campaign literature of which the Employercomplains, it does not contain threats or any elements of intimida-tion, and the Petitioner does not appear to have engaged in anytactics such as would impair the ability of the employees to evaluate-its campaign material.Under these circumstances we find nothingobjectionable in the materials attached to the Employer's objections,"'and overrule the fourth objection."Objection 5:The Employer alleges that the issuance of the Board's:order of July 5, 1957, in effect reprimanding the Employer and its:counsel, and the Petitioner's use of the Board order for campaignpurposes interfered with the employees' free choice of representatives..Like the Regional Director, we find that the issuance of a Board orderin the normal course of events and its use by one of the parties forcampaign purposes does not prevent a fair and impartial election.ixObjections 6 and 7:The Employer urges as grounds for settingaside the election the fact that the Petitioner refused to enter into aconsent-election agreement and that the Regional Director delayed theelection until the last possible day on which the election could be heldpursuant to the terms of the Board's Direction.The Petitioner wasunder no duty to consent to an election in view of the fact that theEmployer only offered to enter into the consent-election agreementmore than 6 months after the petition was filed and after a hearinghad been held at which it vigorously contested the petition.As forthe date chosen by Regional Director for the election, it is equallywell settled that the Regional Director may set the date of an electionat his discretion, and the facts in the Regional Director's report, notcontroverted in the Employer's exceptions, amply indicate that theRegional Director properly exercised his discretion.Accordingly,these objections are overruled.8SeeGeneral Shoe Corporation,97 NLRB 499, 502.0Member Rodgers concurs in the finding that the individual interviews conducted by theunion representatives at the homes of the employees were not coercive and that thereforethey cannot serve as a basis for setting the election aside.Member Rodgers Is of the opinion that both unions and employers have an equal right tocarry their campaigns to the homes of the individual employees.He would, therefore,reverse thePeoria Plasticdecision which holds such action on the part of an employer tobe coerciveper seand therefore sufficient,without more, to nullify the results of anelection.10 SeeWheelerweld Division,C.H. Wheeler Manufacturing Company,118 NLRB 698,and cases cited therein.11The Employer excepts to the Regional Director's apparent characterization of certainof the Employer's conduct as misconduct in connection with the discussion of this objectionin his report.We agree that the report does not establish that the Employer engaged inany misconduct and have disregarded this aspect of the report.'SeeMilham Products Co., Inc.,114 NLRB 1544. LOCAL 450135Objection 8:As the Employer does not except to the RegionalDirector's recommendation that this objection be overruled, we adopthis recommendation. Inasmuch as we agree with the RegionalDirector that the Employer's objections should be overruled, we willcertify the Petitioner as representative of the Employer's employees.[The Board certified International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers, and Helpers, AFL-CIO,as the designated collective-bargaining representative of the Em-ployer's production and maintenance employees in the unit foundappropriate.]Local450, International Union of Operating Engineers, AFL-CIOandThe Austin Company.Case No. 39-CD-24. October 25,.1957DECISION AND ORDER QUASHING NOTICEOF HEARING .On April 1, 1957, The Austin Company filed a charge with theRegional Director for the Sixteenth Region, alleging that Local 450,.International Union of Operating Engineers, AFL-CIO, had engaged'in and was engaging in certain unfair labor practices within themeaning of Section 8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for an appropriatehearing upon due notice.The hearing was held at Houston, Texas,from May 28 to 31, 1957, before Edwin Youngblood, hearing officer.All parties appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the hearingofficer made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, and upon consideration of thebriefs filed by the parties, the Board makes the following :FINDINGS OF FACT1.The Austin Company is engaged in commerce within the meaning-of the Act.2.Local 450, InternationalUnion of Operating Engineers,.AFI,CIO, is a labor organization within the meaning of the Act.3.Austin was a member of Construction Employers Association ofTexas on August 31, 1955, when the latter association entered into acontract with the Union, effective initially until April 30, 1958.The119 NLRB No. 18.